Case 1:21-mj-00012-GMH Document9 Filed 01/19/21 Page 1 of 1

NOTICE OF APPEARANCE IN A CRIMINAL CASE

CLERK’S OFFICE
UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF COLUMBIA
WASHINGTON, D.C. 20001

 

UNITED STATES OF AMERICA
vs. Criminal Number 1:21MJ12
Cindy Fitchett
(Defendant)

TO: ANGELA CAESAR, CLERK

YOU ARE HEREBY NOTIFIED THAT | APPEAR FOR THE DEFENDANT INDICATED
ABOVE IN THE ENTITLED ACTION.

| AM APPEARING IN THIS ACTION AS: (Please check one)

[] cua [=] RETAINED [-] FEDERAL PUBLIC DEFENDER

A

PLEASE PRINT THE FOLLOWING INFORMATION:

Peter D. Greenspun, 18052

(Attorney & Bar ID Number)
Greenspun Shapiro PC

(Firm Name)

3955 Chain Bridge Road

(Street Address)

Fairfax, VA 22030

(City) (State) (Zip)

103-352-0100

(Telephone Number)

 
